Citation Nr: 0731420	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1983 and from January 1991 to May 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

In the August 2005 rating decision, TDIU was denied.  The 
veteran perfected an appeal as to that denial.

In September 2006, the veteran presented testimony at a 
personal hearing which was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.

In November 2006, the Board granted the veteran's motion to 
advance this case on the Board's docket due to severe 
financial hardship.  38 C.F.R. § 20.900(c) (2006).

In December 2006, the Board remanded the TDIU claim for 
further development.  A supplemental statement of the case 
(SSOC) which continued to deny the claim was issued in August 
2007 by the VA Appeals Management Center (AMC).  The case is 
once again before the Board.

Issues not currently on appeal

In its December 2006 decision, the Board denied the veteran's 
claim of an increased rating for residuals of a lumbar spine 
injury, and allowed service connection for residuals of right 
inguinal hernia repair.  In a February 2007 rating decision, 
a noncompensable (zero percent) disability rating for 
residuals of a right inguinal hernia repair was assigned 
effective January 24, 2003.  To the Board's knowledge the 
veteran has not expressed disagreement with the assignment of 
the effective date or the noncompensable rating.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Those issues have therefore been resolved.  See 
38 C.F.R. § 20.1100 (2006).

In a September 2007 appellant's post-remand brief, the 
veteran's representative listed the following issues as also 
being on appeal: an increased rating for tinea versicolor, an 
increased rating for right lower extremity neurological 
symptoms, and an increased rating for left lower extremity 
neurological symptoms.  As noted by the Board in its December 
2006 decision, the veteran withdrew those issues in writing 
at the September 2006 hearing.  See 38 C.F.R. § 20.204 
(2006).  Therefore, those claims are no longer in appellate 
status.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are the 
following: lumbar spine injury status post laminectomy with 
residual scar and development of degenerative disc disease of 
the lumbosacral spine, evaluated as 20 percent disabling; 
tinea versicolor, evaluated as 10 percent disabling; right 
lower extremity paresthesia, radiating pain, and radiculitis, 
evaluated as 10 percent disabling; left lower extremity 
paresthesia, radiating pain, and radiculitis, evaluated as 10 
percent disabling; and residuals of a right inguinal hernia 
repair, evaluated as zero percent disabling.  A combined 
disability rating of 40 percent is in effect.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation, so as to render impractical 
the application of the regular schedular standards.



CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.341, 4.16, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking TDIU. In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.

Stegall concerns

In December 2006, the Board remanded the claim for further 
procedural development.  Specifically, the TDIU claim was to 
be readjudicated in light of the Board's grant of service 
connection for the residuals of right inguinal hernia repair. 

As was noted in the Introduction, the RO assigned a 
noncompensable rating for the service-connected right 
inguinal hernia repair residuals.  Pursuant to the Board 
remand, the AMC readjudicated the veteran's claim for TDIU in 
light of the grant of service connection for residuals of a 
right inguinal hernia via the August 2007 SSOC.  

The Board finds that the agency of original jurisdiction has 
complied with the directives of the December 2006 remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



Additionally submitted evidence

In September 2007, the Board received a report of a July 2007 
VA magnetic resonating imaging (MRI) scan of the veteran's 
lumbar spine.  The veteran has not waived agency of original 
jurisdiction (AOJ) consideration of this evidence.  However, 
this report is cumulative in that it contains findings 
similar to other reports of MRI scans of the lumbar spine 
that were considered by the AOJ.  
Also, this report does not address the veteran's 
employability, which is the main question to be considered.  
Therefore, the additionally added evidence is not 
"pertinent", and a waiver of AOJ consideration of this 
evidence is unnecessary.  See 38 C.F.R. § 20.1304 (2006).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated in 
December 2004, August 2006, and December 2006.  Those letters 
were specifically intended to address the requirements of the 
VCAA.  The December 2004 and December 2006 VCAA letters from 
the RO notified the veteran of the evidence necessary to 
establish TDIU.  See the December 2004 VCAA letter, page 6; 
and the December 2006 VCAA letter, page 5.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.

As for the evidence to be provided by the veteran, in the 
December 2004 letter, VA asked the veteran to identify 
relevant medical evidence and to send medical records.  In 
connection with the December 2004 letter, VA also provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disabilities.  Also, in the December 2004 letter, VA provided 
the veteran with a VA Form 21-8940 (veteran's application for 
increased compensation based on individual unemployability) 
for him to complete.

Moreover, in the December 2004 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
decides it is necessary to make a decision on his claim.  [VA 
examinations were conducted in February 2005 and May 2006.]

In the December 2004 and December 2006 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on his behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the December 2004 VCAA letter, the RO specifically told 
the veteran to send any evidence in his possession that 
pertains to his claim.  Moreover, the August 2006 VCAA letter 
informed the veteran as follows: "If you have any 
information or evidence that you have not previously told us 
about or given to us, and that information concerns the level 
of your disability . . ., please tell us or give us that 
evidence now."  See the August 2006 VCAA letter, VCAA 
attachment 6, page 2.  The VCAA letters thus complied with 
the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in August 2005, after the 
December 2004 VCAA letter.  Therefore, the timing of the VCAA 
notice with regard to four elements in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) is not at issue as to this claim.

The AMC complied with the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) via the VCAA letter 
dated December 20, 2006 which was specifically intended to 
fulfill that purpose.  The letter included notice concerning 
the matter of an effective date for the award of benefits if 
such were to be assigned.
The veteran was afforded an opportunity to respond, and the 
claim was readjudicated.  See the SSOC issued in August 2007.  
The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  

The Board additionally observes that because TDIU was denied 
by the AOJ, and because it is being denied by the Board, the 
matter of a potential effective date is moot in any event.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

The evidence of record includes service medical records, VA 
and private treatment records, a February 2006 statement of a 
VA physician, a January 2007 statement of Dr. J.T.H., M.D., 
the veteran's VA Vocational Rehabilitation file, and the 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  

As noted by the Board in its December 2006 decision, the 
veteran's service medical records may not be complete.  With 
respect to the TDIU claim, it is the current level of 
disability which is of paramount concern.  Thus, the possible 
loss of some service medical records, all unfortunate, does 
not impact the Board's decision, which as discussed below is 
based on recent medical evidence.

The Board notes that at the September 2006 hearing, the 
veteran's representative did not request a new examination, 
but that instead he challenged the conclusion of a VA 
examiner.  See the hearing transcript, page 28.  The Board 
sees no reason to require the veteran to submit to any 
further examination.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He testified at a September 2006 Board hearing held 
at the RO before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2006).  

Rating boards shall submit to the Director of VA Compensation 
and Pension Service for extra-schedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2006).

Analysis

The veteran is seeking entitlement to TDIU.  Essentially, he 
contends that his service-connected disabilities have 
rendered him unemployable.  For the reasons set out 
immediately below, the Board has determined that the veteran 
has not met the criteria for TDIU on either a schedular or an 
extraschedular basis.

Schedular basis

The veteran's service-connected disabilities are the 
following: lumbar spine injury status post laminectomy with 
residual scar and development of degenerative disc disease of 
the lumbosacral spine, evaluated as 20 percent disabling; 
tinea versicolor, evaluated as 10 percent disabling; right 
lower extremity paresthesia, radiating pain, and radiculitis, 
evaluated as 10 percent disabling; left lower extremity 
paresthesia, radiating pain, and radiculitis, evaluated as 10 
percent disabling; and residuals of a right inguinal hernia 
repair, evaluated as zero percent disabling.  A combined 
disability rating of 40 percent is in effect.  Therefore, the 
veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to having either one disability rated 60 
percent disabling or having more than one service-connected 
disabilities with a combined 70 percent disability rating.  
See 38 C.F.R. § 4.16(a) (2006).

Extraschedular basis

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record does not show that the 
veteran's service-connected disabilities are so exceptional 
or unusual that they alone are sufficient to cause the 
veteran to be unemployable.

The veteran is 49 years old.  He is currently unemployed.  
His career has been in manual labor, with his last job being 
a warehouse forklift operator.  He last worked in February 
2006.  He has a General Equivalency Diploma.  He recently 
participated in a VA vocational rehabilitation program, 
namely training for being a medical laboratory technician; 
however, according to the veteran, he was unable to complete 
the program because of lower back problems.

At the outset of its discussion, the Board notes that there 
is no competent medical evidence that the veteran is in any 
way unemployable or limited in employability because of tinea 
versicolor or residuals of a right inguinal hernia repair, 
and that the veteran has not asserted otherwise.  Thus, the 
Board's inquiry will be directed towards the impact that the 
service-connected lumbar spine and bilateral lower extremity 
disabilities have on his employability. 

The evidence clearly shows that the veteran's service-
connected disabilities, specifically the service-connected 
lumbar spine and lower extremity disabilities, preclude him 
from having a manual labor job.  The question in this case is 
whether his service-connected disabilities preclude him from 
having substantially gainful employment, which for practical 
purposes means a sedentary job.

There is of record conflicting evidence as to this key 
question.  The Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Turning to evidence against the claim, the report of a July 
2003 VA examination shows that the veteran's pain from his 
lumbar spine disability did not prevent him from performing 
at least sedentary activity.  In particular, the report shows 
that the veteran could lift 20 pounds occasionally and 10 
pounds frequently, and that he did not have any loss of use 
of his upper extremities or any communicative impairments.  

Similarly, the report of a February 2005 VA examination shows 
that the veteran would be able to perform sedentary work 
because he had no difficulty with manipulation of his upper 
extremities.  The examiner added that the veteran would 
require a job in which he would be allowed to get up and 
stretch frequently and that his employer might need to be 
tolerate of a significant amount of absenteeism due to 
chronic pain.  The February 2005 VA examiner noted that the 
veteran's communication skills were intact.  

At the September 2006 hearing, the veteran's representative 
challenged the findings of the February 2005 VA examiner, 
arguing that requiring flexibility for absenteeism means that 
one is not employable.  See hearing transcript, pages 25, 28. 
The Board disagrees.  Absenteeism does not equate with 
unemployability.  Quite the contrary is true: one has to be 
employable to be absent from work.

Any need for absenteeism due to the veteran's service-
connected disabilities is contemplated in, and compensated 
by, the veteran's current combined 40 percent disability 
rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Thus, while in no way 
diminishing the impact that the service-connected 
disabilities have on the veteran's industrial capacity, to 
include periods of absenteeism, this is taken into 
consideration in the assigned ratings.    

The report of the May 2006 VA examination shows that the 
veteran's lumbar spine and lower extremity disabilities had 
not deteriorated since the VA examination in February 2005 
(when the veteran was still working full-time).  The May 2006 
VA examiner noted the following: (1) the veteran was very 
articulate; (2) he could use his upper extremities quite 
freely; and (3) he could be a candidate, if placed in 
rehabilitation with particular functioning, for a job 
situation where he could have regular breaks and freedom of 
movement.  The May 2006 VA examiner concluded that the 
veteran was capable of sedentary-type work.  

In short, these examiners have indicated that the veteran 
could perform sedentary employment, albeit with some 
restrictions.  The Board places great weight on these 
examination reports, since the veteran underwent 
contemporaneous physical examinations.  

VA Vocational Rehabilitation assessments of the veteran, 
although indicating that he was limited by his service-
connected disabilities, nonetheless indicate that he is 
capable of sedentary employment.  The report of a November 
2003 vocational assessment shows that the veteran is likely 
precluded from occupations outside the sedentary to light 
physical demands.  The Board places great weight on this 
report, since the veteran underwent testing of his abilities 
and aptitudes.  

With respect to evidence in the veteran's favor, in a brief 
January 2007 statement completed on a prescription form, Dr. 
J.T.H. said "I feel that [the veteran] is unable to actively 
work (even light duty)" and that "[h]is trial of light or 
sedentary work failed ([increased] pain)."  This statement 
is arguably in favor of the claim., although specific 
service-connected disabilities were not mentioned.  However,  
Dr. H. did not provide much of a basis for his opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."]; see also Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence].  

For his part, the veteran contends that he cannot work due to 
his service-connected disabilities and also that he has been 
unable to complete vocational rehabilitation because of his 
service-connected disabilities.  He has reported such to 
various treating health care professionals.  For example, a 
November 2005 VA treatment record reflects the veteran's 
reporting that his pain medications make him sleepy and make 
it difficult for him to concentrate and that he could not 
work because of his pain. However, the totality of the 
evidence, including various assessments by VA referred to 
above, clearly demonstrates that the veteran is not precluded 
from working due to his service-connected disabilities.  
Thus, although the Board has taken the veteran's statements 
into consideration, it attaches relatively little weight of 
probative value to the veteran's own self-assessment.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Further, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, of frequent 
hospitalizations due to the service-connected disabilities, 
or of any other reason why TDIU should be considered on an 
extraschedular basis.  The veteran has pointed to no such 
medical evidence.

In short, the question before the Board is whether the 
veteran's service-connected disabilities make it impossible 
for the veteran to follow a substantially gainful occupation.  
Based on the evidence of record, the service-connected 
disabilities, although limiting to some extent, allow the 
veteran to perform tasks that would be required in sedentary 
employment. The Board accordingly finds that sedentary 
employment is "realistically within the physical and mental 
capabilities" of the veteran.  See Moore, 1 Vet. App. at 359.  
Therefore, the Board concludes that the veteran's service-
connected disabilities do not affect his ability to secure 
and follow a substantially gainful occupation.  

For the reasons stated, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The veteran's claim of 
entitlement to TDIU is accordingly denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


